Citation Nr: 0202056	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  00-11 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) and an anxiety/panic disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel






INTRODUCTION

The veteran had active service from May 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO).  That decision denied service 
connection for an acquired or aggravated neuropsychiatric 
condition, to include PTSD and anxiety.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The evidence does not reasonably show that the veteran 
has a current diagnosis of PTSD.

3.  The evidence does not reasonably relate a diagnosis of 
panic/anxiety disorder to service.


CONCLUSION OF LAW

PTSD and an anxiety/panic disorder were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.304(f) (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
and complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical and personnel records, VA treatment records from 1995 
to 2001, a May 2000 letter from the veteran's treating 
physician, a May 2000 statement from friends of the veteran, 
and the veteran's statements in support of his claim.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran was not 
treated for any neuropsychiatric disorders while in service.  
The veteran's enlistment examination, conducted in May 1965, 
indicated that the veteran reported a history of minor 
anxiety.  However, no neuropsychiatric findings were reported 
on the examination report.  The veteran denied nervous 
trouble of any sort on an Application for Airman Medical 
Certification dated January 1966.  No neuropsychiatric 
disorders were noted on the veteran's separation examination, 
conducted in February 1969.  

The veteran's service personnel records indicate that he was 
an air traffic controller at Vandenberg Air Force Base (AFB), 
California and Misawa Air Base (AB), Japan while in service.  
His personnel records do not indicate that the veteran was 
involved in combat while in service.

A November 1995 VA treatment note indicated that the veteran 
was stable.  He was sleeping and eating well and had no 
complaints.  He was diagnosed with a generalized anxiety 
disorder.

A May 1996 VA treatment note reported that the veteran was 
experiencing worsening anxiety and depression after being 
laid off from his job.  He was diagnosed with a panic 
disorder, major depressive episode, symptomatic.

An August 1996 VA treatment note reported that the veteran 
was stable, although he complained of worsening anxiety.  He 
was diagnosed with symptomatic panic disorder.

VA treatment notes from October 1996 through February 1997 
indicated that the veteran continued to seek treatment for a 
panic disorder.  In June 1997, a VA treatment note reported 
that the veteran was stable with no current complaints.  He 
was diagnosed with major depressive episode, panic disorder.

The veteran continued seeking treatment from the VA.  An 
April 1999 VA treatment note indicated that the veteran 
reported that he had been an air traffic controller in the 
service in the early 60s.  He stated that he found the 
experience very stressful.  The veteran reported that he had 
recently started having flashbacks again and that these were 
the cause of his panic attacks that brought him to the mental 
health clinic of the VA in the first place.  The treatment 
note indicated that the social worker discussed the 
possibility of a service connection pension for the veteran 
and his need for treatment for PTSD.  The veteran was 
referred for individual and group treatment.

An April 1999 VA treatment note indicated that the veteran 
had had a panic attack recently that "felt like falling into 
an abyss."  The veteran reported that he felt panicky when 
he awakened in the morning.  He indicated his symptoms had 
worsened since being out of work recently.

A May 1999 statement from the veteran indicated that he had 
been treated by private doctors ever since his first serious 
panic attack over twelve years ago.  The veteran recounted 
the incidents in service that he believed led to his current 
problems.  The veteran reported that he was assigned to the 
Misawa Air Base during his four-year enlistment.  He 
indicated that there was a shortage of air traffic 
controllers, so duty shifts were required to be continuous 
with a minimum of rest breaks.  The veteran stated that 
stressful situations often occurred.  The veteran recounted 
being present in the tower when a mid-air collision that 
killed two pilots occurred.  The veteran also reported that a 
frightening earthquake occurred while he was in Japan.  He 
stated that tower operations were suspended as the tower was 
condemned due to damage from the earthquake.  The veteran 
indicated that, as efforts were made to restore temporary 
control to the tower, there were numerous aftershocks.  The 
veteran also reported experiencing his first panic attack 
while on duty one day.  He indicated that the attack was over 
in a few minutes and he thought it was a weird occurrence and 
disregarded it.  However, it occurred again in subsequent 
days.  The veteran reported that he did not feel his problem 
was particularly serious and he figured out a way to avoid 
any situations where he might be a danger while working.

The veteran's May 1999 statement indicated that he sought 
treatment at the VA shortly after coming home from service 
because he was having problems sleeping.  He was prescribed 
sleeping pills.  The veteran indicated that he became a 
"user of reds" and continued to purchase them on the 
street.  He reported that he stopped using them and found 
himself drinking alcohol more often.  The veteran stated that 
it was during the 70s and 80s that he realized he had 
problems.  He indicated that panicky feelings and nervous 
sweats occurred more often.  The veteran sought treatment 
from his physician who referred him to a psychiatrist.

A May 1999 VA treatment note indicated that the veteran 
reported before his regularly scheduled appointment because 
of an increased frequency of panic-anxiety.  The veteran 
attributed this to being temporarily unemployed and to 
medication he had started on the previous visit.

A July 1999 VA treatment note indicated that the veteran was 
applying for a service-connected pension for PTSD.  The 
veteran indicated that his PTSD was related to his initial 
panic attack that occurred while in service.  The veteran was 
depressed because he could no longer do what he had done for 
the past thirty years.

A September 1999 statement by the veteran indicated that he 
was experiencing memory problems.  He also indicated that, 
prior to losing his job in April 1999, he was somehow acting 
differently.  He stated that sometime in June his nervous 
panic attacks began again.  The veteran reported that he went 
to his psychiatrist to adjust his medication.  As a  result 
of side effects from a new medication, the veteran noted that 
he was "almost totally useless" in June and July.  He 
indicated that he could barely function.  The veteran's 
medication was adjusted and he noted that the side effects 
were alleviated.  However, he stated that he was always 
lethargic and never in a good mood.  The veteran noted that 
he sometimes feels uncomfortable or uneasy when at public or 
social events and feels the need to leave and go home as soon 
as possible.

A December 1999 VA treatment note indicated that the veteran 
was stable in the community and no danger to self or others.  
The veteran had begun a new job and was experiencing a 
breakthrough with his problems with anxiety despite his 
current medications.

An April 2000 letter stated the veteran's belief that he 
acquired an anxiety and panic disorder during his service.  
The veteran noted that due to alcohol and cigarette smoking 
he seemed to be able to overcome his affliction for an 
extended period of time.  He stated that anxiety was always a 
factor and, during personal crises, he had to seek out 
private medical care.  The veteran stated that treatment at 
the VA had been helpful in dealing with bad times.  He noted 
that corporate downsizing had left him unemployed several 
times and the stress of trying to learn a new job had left 
him afraid of leaving the house in the morning to go to work.

An April 2000 VA treatment note indicated that the veteran 
was alert, cooperative and oriented times three.  He was 
experiencing decreased energy.  The veteran had neither 
suicidal nor homicidal ideations.  The veteran reported 
having anxiety episodes since he had started his new job four 
to five months ago.  The veteran indicated that he was not 
getting a lot of sleep at night.  He noted that his last 
full-blown anxiety attack had occurred about 15 years ago.

A May 2000 letter from the veteran's treating psychiatrist 
indicated that the veteran was being treated for 
anxiety/panic disorder.  The letter indicated that the 
veteran recalled the illness as being causally related to his 
former employment as a military air traffic controller.  The 
physician did not offer an opinion as to the etiology of the 
veteran's anxiety/panic disorder.

A May 2000 letter from friends of the veteran noted that they 
have known the veteran since 1962.  The letter indicated that 
they noted a change in the veteran's personality and attitude 
after he returned from service.  The letter noted that he was 
unwilling and perhaps unable to deal with stress of any kind.  
The letter stated that the veteran had been unable to regain 
the drive and ambition he had prior to entering the service.

A May 2000 VA treatment noted indicated that the veteran was 
scheduled for the POST program for PTSD.  The veteran was 
informed that they would be able to determine if he really 
had PTSD.  The note indicated that the veteran agreed to the 
referral and left in good spirits.

A June 2000 note indicated that the veteran attended the 
first of four POST pre-treatment meetings.  The note 
indicated that there was no clear diagnosis of PTSD at that 
time.  An August 2000 note indicated that the veteran 
declined to continue in the POST program because no 
comprehensive PTSD evaluations were provided.  VA treatment 
notes indicate that the veteran continued to seek treatment 
at the mental health clinic through April 2001.

The veteran was scheduled for a VA PTSD examination in July 
2001 to determine whether the veteran had PTSD or an anxiety 
disorder and whether any psychiatric condition was related to 
service.  The veteran did not report for the examination.

III.  Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. 
§ 3.303(d).

The award of service connection for PTSD requires the 
presence of three elements: (1) medical evidence diagnosing 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2001); Notice, 64 Fed. Reg. 32,807-08 
(June 18, 1999).  Prior to March 7, 1997, 38 C.F.R. § 
3.304(f) required a "clear" diagnosis of PTSD.  See 38 C.F.R. 
§ 3.304(f) (1996).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a)(2001).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b)(2001).  

IV.  Analysis

The Board notes that the veteran has been diagnosed with a 
generalized anxiety disorder and a panic disorder.  VA 
treatment notes indicate that on several occasions the 
veteran was also diagnosed with symptomatic panic disorder 
and major depressive episodes.  Although several of the VA 
treatment notes indicate that veteran was seeking treatment 
for PTSD, there is no indication in the veteran's treatment 
records that he has been diagnosed with PTSD.  To the 
contrary, a June 2000 note regarding orientation for a PTSD 
treatment program stated that the veteran did not have a 
current diagnosis of PTSD.

In addition to lack of a diagnosis for PTSD, there was no 
medical evidence presented relating the veteran's 
anxiety/panic disorder to service.  Although the veteran has 
asserted his belief that his current problems are related to 
service, he is a lay person and a layperson without medical 
training or experience is not competent to offer medical 
diagnoses or opinions on etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board also notes that 
the veteran's friends submitted a statement asserting that 
his personality had changed since service.  However, they too 
are lay people and not competent of offer medical diagnoses 
or opinions on etiology.  Id.

The veteran's May 1965 enlistment examination mentions that 
the veteran had experienced minor anxiety prior to service.  
However, his service medical records do not indicate that he 
was treated for anxiety or panic related problems while in 
service.

The veteran's treatment records, at present, diagnose an 
anxiety/panic disorder but do not relate such disorder to 
service.  Although several notes mention the veteran's belief 
that his disorder related back to service, neither his 
treating physician nor his social worker specifically 
discusses the etiology of his disorder.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence").  In addition, 
there is no evidence to indicate that major depression, which 
is a psychosis, if present, was manifest to a compensable 
degree within one year of service.

A VA examination was scheduled for July 2001 to establish 
whether the veteran had PTSD and whether any psychiatric 
condition could be related to service.  The veteran failed to 
report for this exam.  According to the United States Court 
of Appeals for Veterans Claims (Court), the duty to assist 
the veteran is not a one-way street.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  When an accurate and 
comprehensive VA examination is found to be necessary in 
order to fully evaluate a claim, the veteran is required to 
cooperate with that examination.  See Beausoleil v. Brown, 8 
Vet. App. 459 (1996); Hayes v. Brown, 5 Vet. App. 60 (1993); 
see also Wood, supra.

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a) (2001).  Relevant regulatory authority provides that 
when entitlement to a benefit cannot be established without a 
current VA examination, and a veteran fails to appear for the 
examination without good cause, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (b).  
There is no evidence on record that otherwise establishes a 
current diagnosis of PTSD, or which relates a diagnosed 
anxiety/panic disorder to service.









ORDER

Entitlement to service connection for PTSD and an 
anxiety/panic disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

